Citation Nr: 1220321	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for asbestos-related lung disability.

2.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran filed a notice of disagreement (NOD) in September 2007.  A statement of the case was issued in May 2009 and the matter was perfected the same month.  The Veteran presented testimony before the RO in July 2011 and the Board in March 2012.  Both hearing transcripts have been associated with the claims folder.

During the March 2012 Board hearing, the Veteran raised a claim of entitlement to service connection for tinnitus.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has an asbestos-related lung disability related to exposure to asbestos during active service.  Specifically, he asserts that he was exposed while working as an electrician's mate replacing wiring and insulation aboard the USS Juneau and USS Francis Scott Key. 

With regard to arguments raised as to asbestos exposure, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1).

A review of the claims folder reveals that there may be missing occupational exposure records.  A December 1997 letter from Dr. RAH reveals the Veteran had occupational exposure to asbestos up until 1992 while he was working as a carpenter at various job sites.  Records from the West Virginia Compensation Fund show the Veteran had a diagnosis consistent with asbestosis.  The form indicates the Veteran was first evaluated in October 1993 and had 21-year history of asbestos exposure.  In the Veteran's September 2007 NOD, he conceded post-service asbestos exposure, though claims he was also exposed during service.  
An attempt to secure records is necessary to ensure a full history of asbestos exposure.  

The Veteran's representative has stressed that a great deal of weight should be afforded a private examiner who diagnosed asbestosis in the past based on a "B reading."  The RO appears to have determined that there is no current asbestosis based on the results of a CT scan and pulmonary function tests.  The representative appears to argue that a "B reading" is a more accurate test to detect asbestosis.  As this is clearly a medical question, the Board believes clarification is necessary.  

Finally, with regard to the claim for an initial compensable evaluation for bilateral hearing loss, the Veteran testified in March 2012 that his hearing has worsened in severity since his last VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request post-service occupational records of the Veteran for asbestos exposure and/or asbestosis, to include pertinent records from the West Virginia Workers' Compensation Fund.  

2.  After completion of the above,  the RO should schedule the Veteran for an appropriate VA examination by a medical doctor to ascertain if the Veteran suffers from asbestos-related lung disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The RO should ensure that the examiner is informed of any in-service and/or post-service asbestos exposure as determined by the above development.  All medically feasible tests should be conducted.   

After reviewing the claims file and examining the Veteran, the examiner should clearly report whether the Veteran has an asbestos-related lung disability.  The examiner should include discussion of the significance of all special tests (B-readings, CT scans, pulmonary function tests, etc.) in making the determination, to include an opinion as to which test is medically accepted as the most accurate in diagnosing asbestos-related lung disease.  

If the Veteran does have asbestos-related lung disease, the examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disease is causally related to asbestos exposure during service.  The examiner should furnish reasons for the opinion.  

In the event the Veteran fails to report for the examination, the RO should nevertheless forward the claims file to an appropriate medical doctor for review and responses to the above-posed questions. 

3.  Thereafter, the RO should schedule a VA audiological examination to ascertain the current severity of the bilateral hearing loss.    

4.  In the interest of avoiding further remand, the RO should review the examination reports to ensure that they are responsive to the posed questions.  

5.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claims.  A supplemental statement of the case should be issued, and the Veteran and representative should be afforded an opportunity to respond.  The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

